Citation Nr: 0816550	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-38 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied service connection for PTSD.  In 
February 2008, the veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of the hearing has been 
added to the record.  

A review of the record discloses that there has been a prior 
final decision on a claim of entitlement to service 
connection for PTSD.  Thus, the issue on appeal is more 
accurately stated as set forth on the title page of this 
decision.  

As discussed below, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD is reopened.  However, 
additional development is required prior to appellate review.
Accordingly, the issue of entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied a claim 
of entitlement to service connection for PTSD.  The veteran 
did not timely appeal this decision and thus it became final.

2.  Evidence received since the January 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for PTSD, is not cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has been received, and the 
veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§ 5103A(f), 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and to Assist

With respect to the issue on appeal, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the favorable disposition of the matter on appeal 
herein, no useful purpose would be served by further 
discussion or analysis of the VA's duties to notify and 
assist in this case.  Thus, the Board finds that further 
discussion of the duties to notify and assist on the issue of 
whether new and material evidence has been received is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

II. Service connection for PTSD

The veteran seeks entitlement to service connection for PTSD.  
Service connection for PTSD was initially denied by the RO in 
January 2003.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.302.  The appellant did not timely 
appeal the January 2003 decision and thus that decision 
became final.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Therefore, although the RO readjudicated this issue on 
the merits in its November 2004, May 2005, and May 2006 
rating decisions, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was 
not previously submitted to agency decisionmakers.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Evidence considered at the time of the final decision in 
January 2003 consisted of service medical records and VA 
outpatient treatment records dated from August 2000 to August 
2002.  Service medical records were negative for any 
complaints, findings or diagnosis of a psychiatric condition.  
At the separation examination in May 1975, the clinical 
psychiatric evaluation was normal.  The appellant failed to 
complete and return a PTSD Questionnaire.  After review of 
the above evidence, in a January 2003 rating decision, the RO 
denied the claim for entitlement to service connection for 
PTSD.

The evidence received into the record since the January 2003 
determination includes statements from the veteran, VA 
outpatient treatment records, the report of a VA examination 
in May 2005, and the veteran's testimony at a video 
conference hearing in February 2008.  

The May 2005 VA examination report discloses a diagnosis of 
chronic PTSD.  VA medical records show periodic treatment for 
PTSD symptoms.  This clinical evidence, and the veteran's 
hearing testimony and statements regarding stressors, which 
is presumed credible for this purpose, when viewed with the 
evidence previously of record, constitutes new and material 
evidence as defined by the regulation. 38 C.F.R. § 3.156(a).  
It was not previously submitted to agency decisionmakers, and 
it relates to an unestablished fact necessary to substantiate 
the claim.  In connection with the evidence previously of 
record, the new evidence does raise a reasonable possibility 
of substantiating the claim.  As such, the new evidence is 
also material to the issue before the Board.  Accordingly, 
the claim for entitlement to service connection for PTSD may 
be reopened. 38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for PTSD will be addressed 
in the remand attached to this decision. 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).


When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran contends that he has PTSD related 
to alleged service stressors, warranting service connection.  
The veteran's service separation form lists his most 
significant duty assignment as a movement specialist.  His 
service personnel records show that he was assigned to the 
Headquarters and Headquarters Detachment of the Army Support 
Command and the Headquarters & Headquarters Company of the 
5th Transportation Command.  He received awards consistent 
with service in Vietnam, but those awards do not denote 
participation in combat.  His service medical records are 
negative for a psychiatric disorder.

Post-service medical records dated from June 2002 to April 
2005 reveal that the veteran was first diagnosed with PTSD in 
July 2002.  He underwent a VA psychiatric examination in 
April 2005 in which the examiner found that the veteran had 
reported stressors that would be sufficient to cause PTSD.  
Additionally, the VA examiner found no "evidence of a post-
military stressor to account for the PTSD" and concluded 
that the veteran had "enough symptoms" and "enough of a 
nexus to warrant the diagnosis" of PTSD.  However, the VA 
examiner also noted that the veteran had been "somewhat 
vague" about his reported stressors and PTSD symptoms.  At 
that time, the veteran had reported that his in-service 
stressors included seeing body bags in a warehouse that he 
was assigned to in Vietnam and witnessing a mortar rocket 
attack where he was working.  

The veteran's claim for service connection for PTSD was 
denied on the basis that no alleged stressors had been 
verified.  In this regard, a coordinator from the U.S. Army & 
Joint Services Records Research Center (JSRRC) in November 
2006 issued a formal finding that the information provided by 
the veteran was "insufficient to send the U.S. Army & Joint 
Services Records Research Center (JSRRC) and/or insufficient 
to allow for meaningful research of Marine Corps or National 
Archives and Records Administration (NARA) records."  

Since that finding was made, however, the veteran has 
provided additional information regarding his alleged in-
service stressors.  The veteran has reported, in a written 
statement and in testimony before the Board, that upon his 
arrival in Vietnam in November 1971, he was sent to work at a 
facility that stored the bodies of dead soldiers and that the 
sight of "that many people laid out at one time" was so 
frightening to him that he requested and obtained another 
assignment at DaNang Air Force Base.  That stressor may be 
anecdotal and difficult to verify, but, additionally, the 
veteran has reported that, while working at DaNang Air Force 
Base in August 1972, he witnessed a rocket attack on the 
officers' sleeping area that killed several officers from his 
unit and other units.  He testified that there were also 
other rockets attacks on the base while he was stationed 
there.

The Board finds that the veteran has provided evidence since 
the time of his last VA examination that may be sufficient to 
verify stressors through the JSRRC.  The Board acknowledges 
the JSRRC's previous unsuccessful attempt to verify the 
veteran's in-service stressors, but notes that that attempt 
was made prior to the veteran's submission of additional 
evidence regarding those alleged stressors.  Accordingly, the 
RO should, on remand, attempt to verify the listed stressors 
through JSRRC on the basis of the new information provided by 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's 
personnel/administrative records from the 
National Personnel Records Center, 
including records pertinent to assignments 
and evaluations, including performance 
reviews.

2.  Request that the JSRRC perform a 
search of the unit histories of the 
Headquarters and Headquarters Detachment 
of the Army Support Command and the 
Headquarters & Headquarters Company of the 
5th Transportation Command for the time 
periods specified by the veteran in an 
attempt to verify whether, in or about 
November 1971, the veteran was briefly 
assigned to work at a facility that stored 
the bodies of dead soldiers, if such a 
search is possible, and to research 
whether, in or about August 1972 through 
November 1972, officers from the veteran's 
unit and/or other units were killed in a 
rocket attack on the officers' sleeping 
area at DaNang Air Force Base, and whether 
there were rocket attacks on the base 
while the veteran was stationed there.  
The veteran should be given the 
opportunity to provide more detailed 
information if needed for such research.

3.  If, and only if, any of the veteran's 
alleged stressors are corroborated, 
schedule the veteran for a VA PTSD 
examination to determine whether a 
diagnosis of  PTSD under the criteria as 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th Ed., 1994) (DSM-IV) is warranted.  
The claims folder should be sent to the 
examiner for review and the examination 
report should note that review.  A summary 
of the verified stressor(s) should be 
provided to the examiner.  If a diagnosis 
of PTSD is warranted, the examiner should 
state whether it is as likely as not (50 
percent probability or greater) that the 
veteran's PTSD was caused by one or more 
verified service stressors.  If PTSD is 
not found, the VA examiner should state 
which criteria for a diagnosis are not 
met.  The opinion should be reconciled 
with all other clinical evidence of 
record.

4.  Then, readjudicate the claim on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


